DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been carefully considered.   The applicant argues that the amendments overcome the 112 rejections of record.  However, only some of the rejections were overcome, and the amendments necessitated some new 112 rejections as well.  Please see below for current 112 rejections.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 28-31 recite “a processor unit”.
Claim limitation “a processor unit” in claims 28-31 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide structure related to these terms. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 25 recites “A system for the secure execution of programs in an architecture comprises a set of device connected in the form of a network, comprising…”  It is unclear if the network or the system is doing the comprising.  It appears this should read “A system for the secure execution of programs in an architecture comprises a set of device connected in the form of a network, the system comprising…”
Claim 25 recites “the SoC being configured to store in a SOC memory at least one program to be executed after encryption”.  It is unclear if it is storing after encryption or executed after encryption.  It appears from the spec that it is stored after encryption, and therefore, this needs reworded to avoid confusion.  
Claim 25 recites “for making it possible to retrieve the corresponding encrypted program” which does not further limit the system of claim 25.  Is the system configured to use the hash to retrieve the encrypted program?  The term “making it possible” is unclear.
Claim 25 recites “the encrypted program” which lacks sufficient antecedent basis.  Is it referring to the “at least one program to be executed”?  The device is not configured to encrypt and this does not tie in with the other limitations properly.  
In claim 25, regarding the encryption limitations cited above, the examiner recommends reciting that the SoC is configured to encrypt the at least one program.  Then the other limitations related to the encrypted program can be recited.  
Claim 25 recites “generate a hash of the or of each program”.  This does not make grammatical sense.  In addition, “each program” lacks sufficient antecedent basis.  Does this refer to the “at least one program to be executed”? 
Claim 25 recites “the device being configured to transmit…”  The term “the device” lacks sufficient antecedent basis.  Does this refer to the “at least one device”?
Claim 25 recites “a given program to be executed”.  Is this referring back to the “at least one program to be executed”?
Claim 25 recites “hash of said program”.  Is “said program” the “at least one program”?
Claim 25 recites “the reception of a message”.  The term “a message” has already been recited, and it is not clear if this is the same or a different message.
Claim 25 recites “said program hash” which lacks sufficient antecedent basis.  This should read “said hash of the at least one program”.
Claim 25 recites “the instructions” which lacks sufficient antecedent basis.
Claim 25 recites “instructions of the program”.  This should read “instructions of the at least one program”.
Claim 26 recites “wherein the SoC is configured, before transmission of a message by the SoC, to insert into the message to be transmitted a hash of the program being executed…”  The term “a message 
Claim 27 recites “wherein the SoC is configured, before transmission of a message by the SoC, to insert into a body of the message to be transmitted the hash of the program being executed after signature by the SoC signs by means of the SoC secret private key.”  Claim 25 recites that the program is executed after the reception of the message.  Therefore, it is unclear how the program is “being executed” before the message is sent.  In addition, it is grammatically unclear what is meant by “after signature by the SoC signs by means of the SoC secret private key.”  Does this mean “after the SoC signs the at least one program with the SoC secret private key”?
Claim 28 recites “for storing of dynamically regenerate via a physical unclonable function said secret private key in such manner that said secret key can be secretly accessed only the CMMU”.  The term “regenerate” should read “regenerating”.  The phrases “said secrete private key” and “said secret key” should read “said SoC secret private key”.  The phrase “in such manner” should read “in such a manner”.   It is unclear what is meant by “secretly accessed”.  Secret to whom?  So that nobody else can access the key?  So that nobody knows the CMMU has accessed the key?
Claim 28 recites “the program”.  Is this “the at least one program”?  
Claim 28 recites “decrypt the program for execution on the fly by at least one processor unit included in the SoC”.  This phrasing is unclear.  This needs to be rephrased as the SoC comprises a processor unit which is configured to perform the step in order to properly limit the system.  
Claim 29 recites “said processor” which lacks antecedent basis.  
Claims 30-32 recite “a message”.  However, “a message” was already recited in claim 25, so it is unclear if this is another message or the same one.
Claim 30 recites “before transmission of a message by the SoC, the CMMU is configured to insert into the message to be transmitted the hash of the program being executed… Claim 25 recites that 
Claim 32 recites “a SoC”.  It is unclear if this is the same SoC of claim 25 from which it depends.  
Claim 32 recites “”configured to transmit a message having the same hash for the program being executed at the SoC”.  It is unclear, if this is the same message and the same SoC previously recited, and if so, how the program is being executed prior to the message being sent.  Claim 32 recites “the same hash being executed at the SoC and for the program to be executed by a recipient device, this program (P1=P2) being an executable commitment (smart contract) in the case in which the recipient of said message is a SoC.  First, P1 and P2 have not been defined and it is unclear what is meant by P1=P2.  It is unclear what an executable commitment is, and whether the term executable commitment, or smart contract is to be used as the limitation.  The phrases “the program being executed” and “the program to be executed” are unclear, as these were not previously referred to.  The flow of this claim is unclear and the metes and bounds are not defined.
Claims 33-47 have similar issues as claims 25-32 and are rejected accordingly.
In addition: 
Claims 34-47 recite “the device according to…”  This should read “the SOC device”.
Claim 33 recites “A system-on-chip (SoC) device forming a Wallet Node (WN) of a network, comprising…”  It is unclear if the network or the SoC device is doing the comprising.  
Claim 33 recites “said secret key” which should read “said secret private key”.  In addition, it is unclear what is meant by “secretly accessed”.  Secret to whom?  So that nobody else can access the key?  So that nobody knows the CMMU has accessed the key?
Claim 33 recites “said program” which should read “said at least one program”.
Claim 33 recites “the interactions” which lack sufficient antecedent basis.  
Claim 33 recites “received/transmitted” which should recite “received and transmitted”.  
Claim 33 recites “the messages are received/transmitted exclusively by the device CMMU”.  This is unclear because messages are also sent by other nodes.  This should be recited as messages that are transmitted and received by the SoC are exclusively received and transmitted by the CMMU of the SoC.  
Claim 33 recites “the device CMMU” which should read “the CMMU”.  
Claim 33 recites “the message contain the hash”.  The term “the message” lacks sufficient antecedent basis.  Is this supposed to read “the messages contain the hash”?
Claim 33 recites “a given program to be executed” and it is unclear if this is “the at least one program”.  It also recites “said program”.  Is this the “at least one program”?  
Claim 33 recites “a message”.  The term “the message” was already recited and it is unclear if these are the same or not.
Claim 33 recites “the encrypted program to be executed” which lacks sufficient antecedent basis.
Claim 33 recites “allows the blind execution”.  First, “the blind” lacks sufficient antecedent basis.  Also, it is unclear what is meant by “allows”.  Does this mean “the at least one SoC processor is configured to perform blind execution…”
Claim 35 recites “said program to be executed” which lacks sufficient antecedent basis.
Claim 35 recites “the isolation” and “the other programs” which lack sufficient antecedent basis.
Claims 36-40 are unclear individually and as a whole.  The claims recite “a message” and it is unclear if this is one of the messages from the independent claim.  It is unclear what “units of account” are or “transactions of transfer”, as these are not defined in the claims.  It is unclear what “tags” are and if they are equivalent with units of account.  The terminology needs to remain consistent.  It is unclear what is meant by combining units of account of different tags.  It is unclear in general what the transactions are and how any of this relates back to the independent claim.  It is unclear what is meant by neutralizing a tag or feeding a transaction or consuming a UA in a transaction.  
Claim 43 recites “a program” and it is unclear if these are previously recited programs.  “The elapse” lacks sufficient antecedent basis.  
Claims 44-47 are unclear for the reasons set forth for claims 29-32.
In summary, there are many problems with the claims which make them difficult to understand and follow.  The metes and bounds of the claims are not well defined and there is much unclarity.  This makes the claims very difficult to search and examine.  The examiner cannot provide a complete examination of the claims at this time.  Please see relevant prior art below which appears to teach some of the claims intentions.  However, further search and consideration will be required once the 112(b) issues have been clarified.  The examiner recommends reviewing all claims for clarity, as there may be more issues than those listed above.  


Relevant Prior Art:
WO 2012/122994 (Kreft) teaches symmetric encryption (private key) for on-the-fly encryption.  A software module is obtained by combining the encrypted and integrity protected entity block and the encrypted random secret key.  Key is stored outside the tamper protected hardware module – see pages 46, 55, 57, and 58. 
US 2015/0007251 (Johns) teaches identification of script is verified identified by a hash – see [0056] and if expected script checksum matches an allowed script checksum, a respective script that corresponds to the expected script checksum is executed – see [0073].
US 2012/0090026 (Andrews et al.) teaches a unique identifier generated from a hash function – see [0065] and fig 5, and updating a lookup table to maintain a correlation between the unique identifier and the first scripted item – see [0066].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.